07-4501-ag
         Shi v. Holder
                                                                                       BIA
                                                                               A079 402 962
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15 th day of March, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                        Chief Judge,
 9                JOSEPH M. McLAUGHLIN,
10                GERARD E. LYNCH,
11                        Circuit Judges.
12       _________________________________________
13
14       YUPING SHI,
15                Petitioner,
16
17                       v.                                     07-4501-ag
18                                                              NAC
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL, *
22                Respondent.
23       _________________________________________
24
25       FOR PETITIONER:               Gary J. Yerman, New York, New York.


                  *
                Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Acting Attorney General
         Peter D. Keisler as respondent in this case.
1    FOR RESPONDENT:          Gregory G. Katsas, Assistant Attorney
2                             General; John W. Blakeley, Senior
3                             Litigation Counsel; Kelly J. Walls,
4                             Trial Attorney, Office of Immigration
5                             Litigation, United States Department
6                             of Justice, Washington, D.C.
7
8        UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED, that the petition for review

11   is DENIED.

12       Petitioner Yuping Shi, a native and citizen of the

13   People’s Republic of China, seeks review of a September 28,

14   2007, order of the BIA denying her motion to reconsider and

15   reopen.    In re Yuping Shi, No. A079 402 962 (B.I.A. Sept.

16   28, 2007).    We assume the parties’ familiarity with the

17   underlying facts and procedural history in this case.

18       The applicable standards of review are well-established.

19   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

20   2008); Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.

21   2006).    We confine our review to the BIA’s denial of Shi’s

22   motion to reconsider and reopen because we lack jurisdiction

23   to consider her challenges to the immigration judge’s

24   (“IJ’s”) underlying adverse credibility determination.      See

25   8 U.S.C. § 1252(b)(1); see also Malvoisin v. INS, 268 F.3d



                                    2
1    74, 75 (2d Cir. 2001) (“[C]ompliance with the time limit for

2    filing a petition to review the BIA’s final order is a

3    strict jurisdictional prerequisite.”); Ke Zhen Zhao v. U.S.

4    Dep’t of Justice, 265 F.3d 83, 89-90 (2d Cir. 2001).

5    A.    Motion to Reconsider

6          The BIA did not abuse its discretion in denying Shi’s

7    motion to reconsider because she failed to specify errors of

8    fact or law in the BIA’s prior decision as required by

9    8 C.F.R. § 1003.2(b)(1).     See Jin Ming Liu v. Gonzales, 439

10   F.3d 109, 111 (2d Cir. 2006).       In fact, in her motion to

11   reconsider the BIA’s February 2007 decision upholding an

12   IJ’s August 2005 decision, Shi’s only challenges were to a

13   different IJ’s March 2003 adverse credibility determination

14   that the BIA had vacated in an earlier appeal.

15    B.   Motion to Reopen

16         The BIA also did not abuse its discretion in denying

17   Shi’s motion to reopen because it reasonably determined that

18   she failed to establish her prima facie eligibility for

19   relief from removal.     See INS v. Abudu, 485 U.S. 94, 104-05

20   (1988).   This Court has previously reviewed the agency’s

21   consideration of evidence similar to that which Shi relied

22   on in this case and concluded that the agency does not err

                                     3
1    in finding that such evidence does not demonstrate a

2    reasonable possibility of persecution.   See Jian Hui Shao v.

3    Mukasey, 546 F.3d 138, 158-73 (2d Cir. 2008) (finding that

4    the BIA reasonably concluded that the family planning policy

5    in Fujian province is not implemented through the use of

6    forced sterilizations but through the use of economic

7    rewards and penalties that do not necessarily amount to

8    “physical or mental coercion”).

9        For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20
21




                                    4